Pine, J. P., and Fallon, J.
(dissenting in part). We respectfully dissent in part. In our view, Supreme Court erred in granting defendant County of Onondaga’s motion to set aside the verdict for conscious pain and suffering. We disagree with the majority’s conclusion that there was no evidence presented at trial from which the jury could infer that the decedent was conscious when she drowned.
On the night of January 24, 1988, decedent Karen Ann Cummins attended a country music jamboree at a local bar. At approximately 10:10 p.m., she left in her own car for her home in Syracuse. She was followed in a separate car by an acquaintance. The two cars proceeded about four miles when *878the acquaintance observed decedent lose control of her car on a curve. The car spun out of control, left the roadway, rolled over and came to rest on its roof in a body of water adjacent to the road. Decedent was alone in her car and wearing a shoulder harness and lap belt. Police officers responding to the emergency found decedent with her seat belt intact and her upper body immersed in water approximately three feet deep. She had no respiration or pulse when removed from the car and, although resuscitated, she died at the hospital several hours later without regaining consciousness.
The medical examiner testified that decedent died "as a result of an immersion; drowning, if you will, and as a result also of a drop in her blood, called hypothermia.” The only other injury he described was a bruise on the left side of decedent’s head. The medical examiner was unable to state whether decedent was conscious when she entered the water.
The majority concludes that there is insufficient evidence to support an inference of consciousness, noting that, to recover damages for conscious pain and suffering, there must be some proof of consciousness following the injury. We conclude that there was sufficient evidence in this record from which the jury could fairly conclude that decedent was conscious when she entered the water. She was observed operating her car before losing control on the curve. Neither the eyewitness’s testimony nor the medical evidence provided a basis to conclude that she did not continue to remain conscious until she drowned.
Conscious pain and suffering can be proven by circumstantial evidence (see, Gonzalez v New York City Hous. Auth., 77 NY2d 663; Stein v Lebowitz-Pine View Hotel, 111 AD2d 572, lv denied 65 NY2d 611). In Stein, the Third Department upheld an award for conscious pain and suffering where plaintiff’s decedent drowned after allegedly striking his head before falling into a pool while the lifeguard was not present. The Court noted that an expert testifying for the plaintiff "did not testify that decedent was rendered unconscious. It follows that sufficient evidence of probable struggle was presented to support the award” (Stein v Lebowitz-Pine View Hotel, supra, at 573 [emphasis added]). The holding of the Court in Stein is consistent with the "presumption of continuance” rule, which provides that "[p]roof of the existence of * * * a condition * * * at a given time raises a presumption that it continued for as long as is usual with things of that nature” (Richardson, Evidence § 74 [Prince 10th ed]).
The majority has declined to follow the rationale in Stein *879(supra) or to apply the presumption of continuance to the instant case on the ground that doing so would impermissibly shift the burden of proof to defendant to prove unconsciousness. We disagree. We conclude that there was sufficient evidence, particularly in this death case (see, e.g., Noseworthy v City of New York, 298 NY 76), to justify the jury’s conclusion that plaintiff proved that decedent endured conscious pain and suffering. We do not accept the majority’s conclusion that it would not be "usual” for a driver to remain conscious in the circumstances of this case. The shoulder harness and lap belt worn by decedent were intact when the vehicle came to rest. The only injury to decedent’s head was a bruise. In our view, the jury’s conclusion that decedent suffered conscious pain and suffering while drowning was not "utterly irrational” (Cohen v Hallmark Cards, 45 NY2d 493, 499).
We would modify, therefore, and reinstate the jury verdict for conscious pain and suffering. (Appeals from Judgment of Supreme Court, Onondaga County, Auser, J. — Judgment Notwithstanding the Verdict.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.